DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority 
Acknowledgement is made to Applicant’s claim to priority to U.S. Non-Provisional  Application No. 14/520,336 filed October 21, 2014 now Patent No. 10,406,312.

Status of Claims 
This Office Action is responsive to the amendment filed on June 1, 2022. As directed by the amendment: Claims 15 and 18 have been amended and claims 13-14, 17, and 20. Thus, claims 1-20 are presently pending in this application, claims 1-12 being withdrawn from consideration.
Claims 13-20 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of U.S. Patent No. 10,406,312. Applicant’s cancelling of claim 13 obviates the previous objection. Claims 13, 14, 17, 19, and 20 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bird (U.S. Patent 4,592,349). Claims 15 and 18 were indicated as being allowable if rewritten to overcome the nonstatutory double patenting rejection set forth in the previous Office action and to include all of the limitations of the base claim and any intervening claim. 
Applicant’s amendments, along with Examiner’s amendments, shown below, overcome the prior art of record and place the application in condition for allowance 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Scanlon on June 9, 2022.
The application has been amended as follows: 
Claim 1 shall now read: A flow driver for CPAP applications, comprising: 
an outer housing enclosing an interior volume; 
an ambient air inlet in fluid communication with the interior volume; and 
a CPAP mask fluid supply outlet in fluid communication with the interior volume and adapted to be coupled to a CPAP mask; 
a guide tube extending into the interior volume and having a constriction aperture at one end thereof, the constriction aperture disposed inside the housing; 
a fluid supply inlet in fluid communication with the guide tube and otherwise isolated from the interior volume; 
a venturi throat disposed inside the housing, the venturi throat being larger than the constriction aperture and arranged in fluid communication with the constriction aperture, the ambient air inlet and the CPAP mask fluid supply outlet via the interior volume; 
the constriction aperture and the ambient air inlet being disposed upstream of the venturi throat and the CPAP mask fluid supply outlet being disposed downstream of the venturi throat; 
the constriction aperture and the venturi throat cooperating to generate, for fluid flow from the constriction aperture into the venturi throat, a pressure drop across the venturi throat to draw fluid from the ambient air intake into the venturi throat; 
characterized in that: 
a nebulizer supply outlet is disposed at the end of the guide tube opposite the constriction aperture, the nebulizer supply outlet adapted to be coupled in fluid communication to a nebulizer inlet for driving a nebulizer; 
wherein the guide tube is adapted to split fluid received from the fluid supply inlet into a nebulizer supply portion and a CPAP supply portion and to guide the nebulizer supply portion 2 11192863 v1toward the nebulizer supply outlet and to guide the CPAP supply portion through the constriction aperture toward the venturi throat; and 
further comprising
an MDI port communicating with the interior volume of the housing downstream of the venturi throat and upstream of the CPAP mask fluid supply outlet.

Cancelling Claim 3.

Claim 4 currently recites “The flow driver of claim 3,”, ln 1 shall now read --The flow driver of claim 3,--.

Cancelling Claim 8. 

Claim 9 currently recites “The flow driver of claim 8,”, ln 1 shall now read --The flow driver of claim 1,--.

Election/Restrictions
Claims 15-16 and 18-19 are allowable. Claims 1-2, 4-7, and 9-12 previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups 1 and 2, as set forth in the Office action mailed on December 17, 2021, is hereby withdrawn and claims 1-2, 4-7, and 9-12 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: Prior art of record Bird (U.S. Patent 4,592,349) discloses a method for operating a CPAP mask in conjunction with a nebulizer (Fig. 10-11; col 46, ln 36- col 48, ln 47), the method comprising: supplying breathable fluid to a guide tube (817; Fig. 10-11); feeding a first portion of the breathable fluid from one end of the guide tube (at A, Fig. A annotated below) into a venturi throat (833; Fig. 10-11) coupled in fluid communication with the CPAP mask (col 46, ln 47-50) to draw ambient air through an ambient air inlet (819; Fig. 10-11) into the venturi throat (col 48, ln 29-42) and supply CPAP fluid to the CPAP mask via a venturi effect (col 46, ln 4 to col 52, ln 22); and4 11192863 v1feeding a second portion of the breathable fluid from the other end of the guide tube (at 819; Fig. 10-11) to a nebulizer (887; Fig. 11) coupled in fluid communication with the CPAP mask to drive the nebulizer (col 50, ln 5-32).

    PNG
    media_image1.png
    288
    714
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 10 of Bird.
Bird fails to disclose or render obvious the CPAP mask in conjunction with  nebulizer, nor its operation, further comprising supplying medication from a metered dose inhaler through an MDI port downstream of the venturi throat and upstream of the CPAP mask, as recited in independent claims 1, 15, and 18. 
Therefore, now rejoined independent claims 1 and independent claims 15 and 18, and claims 2, 4-7, 9-12, 16, and 19 by dependency, are rendered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785